DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment, filed December 9, 2021 is acknowledged. Claims 3, 6, 9-11, 19, 22-60, 62, 65-67, 73-76, and 79-81 have been canceled. Claims 1, 2, 4, 5, 7, 8, 12, 15, 16, 18, 20 61, 63, 68, 72, 77 and 78 are currently amended. Claims 13, 14, 17, 21, 64, and 69-71 are original. Claim 82 is new. Claims 1, 2, 4, 5, 7, 8, 12-18, 20, 21, 61, 63, 64, 68-72, 77, 78 and 82 are pending in the instant application.  
Priority
This application is a 371 of PCT/IB2018/051671 filed on March 13, 2018, which claims priority to US provisional application 62/470,631 filed on March 13, 2017 and US provisional application 62/625,777 filed on February 2, 2018. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 16/493,595, filed on September 12, 2019. 

Specification
The use of the term Novamyl®, which is a trade name or a mark used in commerce, has been noted in this application, for example on page 8 in the brief descriptions of Figures 9 and 10 (p. 8, lines 26-35). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Information Disclosure Statement
The information disclosure statements filed on September 12, 2019 and December 09, 2021 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for the Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claim 70 recites “The process of claim of claim 69”, which is grammatically incorrect. Applicant is advised to amend claim 70 to recite “The process of claim 69”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 8, 12-18, 20, 21, 61, 63, 64, 68-72, 77, 78 and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a cell-associated heterologous protein”. The current specification teaches that the heterologous protein is not free form, which is defined as not cell-associated or non-tethered 
Claims 2, 4-5, 7-8, 12-18, 20-21, 61, 63-64, 68-72, 77-78, and 82 are rejected by dependency of rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 12-14, 16-18, 20, 21, 61, 63, 68, 77, 78 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava et al., US patent 6,190,883, published on February 20, 2001 (PTO-892). The rejection of claims 7 and 8 is further evidenced by Verduyn et al. (“Physiology of Saccharomyces cerevisiae in anaerobic glucose-limited chemostat cultures”, Journal of General Microbiology, 1990, vol. 136, pp. 395-403). 
Regarding claim 1, Srivastava teaches a method for the production and secretion of heterologous proteins or polypeptides in a Saccharomyces yeast species (i.e. baker’s yeast), and DNA sequences, vectors and transformed cell lines for use in such method (description, column 1, field of this invention). Srivastava further teaches that the recombinant yeast host cells were grown (i.e. propagated) in an optimized carbon limited medium and performed in a 5 1 batch fermenter (i.e. vessel) (description, column 10, Fermentation and Culture conditions). Srivastava teaches that the recombinant yeast host cell is Saccharomyces cerevisiae, which is a baker’s yeast. The current specification does not define what constitutes a “baker’s yeast production method” . The broadest reasonable interpretation is that any method that uses a baker’s yeast to make a cell-associated heterologous protein is a “baker’s yeast production method”. The prior art teaches the use of Saccharomyces cerevisiae for producing proteins, and therefore this is being interpreted as a “baker’s yeast production method” as claimed in the instant application. Srivastava further teaches that the recombinant yeast host cell expresses intracellular Proteinase A (i.e. cell-associated heterologous protein) (description, column 10, Fermentation and Culture studies). Srivastava teaches that the recombinant yeast host cell is transformed through the insertion of expression vectors derived from plasmid or viral DNA (i.e. a heterologous nucleic acid molecule) that comprise a segment encoding a polypeptide (i.e. the cell-associated heterologous protein) of interest operably linked (i.e. operatively associated) to additional segments that provide for its transcription. Such additional segments may include promoter sequences (i.e. heterologous promoter) (description, columns 5-6).  
Regarding claim 2, Srivastava teaches that the method is a batch fermentation method (description, column 4, lines 27-29). Srivastava further teaches that a fermenter operation can be divided between batch (fed batch) or continuous (description, column 8, lines 30-42). 
Regarding claim 4, Srivastava teaches a maximum growth rate of S. cerevisiae of (0.17 + 0.02) h-1 (description, column 12, lines 3-5, and Figure 2). 
Regarding claim 5, Srivastava teaches an aeration rate of 1 vessel volume per minute (1 v.v.m.) (description, column 10, Fermentation and Culture conditions). 
Regarding claim 7, Srivastava teaches maintaining the strains in an optimized carbon limited medium given by Verduyn et al. supplemented with glucose (i.e. a carbon source)  (description, column 10, Fermentation and Culture Conditions). Srivastava further teaches that the medium contains different levels of potassium dihydrogen phosphate levels (i.e. a phosphorous source) (description, column 12, Example 2). Verduyn teaches a mineral medium that contains ammonium sulphate as a nitrogen source (i.e. a nitrogen source) (p. 396, first column, second paragraph).
Regarding claim 8, Srivastava teaches the use of a fermentation medium obtained from Verduyn as described above. Srivastava is silent on whether the medium contains one or more micronutrients. However, Verduyn further teaches that the composition of the mineral medium is supplemented with vitamins and trace elements (i.e. one or more micronutrients) (p. 396, first column, second paragraph). Therefore the fermentation medium taught by Srivastava also contains vitamins and trace elements (i.e. one or more micronutrients) as it is identical in composition to the medium taught by Verduyn. 
Regarding claim 12, Srivastava teaches that growth can be controlled through changing the amount of glucose (i.e. a carbohydrate source) in the culture medium, i.e. growth under sugar limitation and growth with excess sugar (description, column 3, lines 10-23).  
Regarding claims 13 and 14, Srivastava teaches that growth profile of S. kluyveri changes over time as the concentration of glucose (carbohydrate source) decreases over time (Figure 3A). Srivastava does not teach maintaining the concentration of the carbohydrate source at 0.1 weight percentage or less, or at 0.0001 weight percentage or less with respect to the total volume of the medium. The current specification teaches that controlling (i.e. maintaining) the concentration of carbohydrates of the culture medium can be done by adding or refraining from adding, if necessary additional carbohydrates 

Regarding claim 16, Srivastava teaches maintaining (i.e. controlling) a culture medium pH of 5.0 + 0.1 for Proteinase A production by adding 2N sodium hydroxide solution and 2N sulfuric acid solution (description, column 10, Fermentation and Culture conditions). 
Regarding claim 17, the specification defines that the temperature is controlled at between about 30°C to about 35°C can be 32°C (specification, p. 36, lines 18-19). This is interpreted to mean that the limitation of “about” means 90% of the upper bound (i.e. 32°C is 90% of 35°C). 
Srivastava teaches a culture medium pH of 5.0 + 0.1. Srivastava does not explicitly teach controlling the pH of the medium to about 4.5. However, based on the definition of “about” from the current specification, a pH of 4.5 is 90% of a pH of 5. Therefore, Srivastava teaches controlling the pH of the medium at about 4.5. 
Regarding claim 18, Srivastava teaches  using a batch fermenter equipped with monitors and controllers to maintain (i.e. controlling) the temperature at 25 + 0.1°C for growth studies (description, column 10, Fermentation and Culture Conditions). 
Regarding claims 20-21, Srivastava teaches that 10mL of the culture broth (i.e. the propagation step) was filtered through the filter and the deposited cells on filter paper were washed with 10mL of distilled water. The filter was dried, and the filter with the deposited cells was weighed again to obtain the dry cell weight (description, column 10, Dry Cell Weight Determination). Srivastava teaches that the dry weight biomass of cells per liter of medium was 11.2 g/L up to 14 g/L (description, columns 13-14, Example 5, Table 5). As 1 mL is equal to 1 gram of weight, 11.2 g/L is 11.2 g/ 1000g, which is equivalent to a dry weight percent of 1.12% to 1.4% (i.e. at least 0.25 weight %, claim 20). Srivastava further teaches that the dry weight biomass of cells per liter of medium was 11.2 g/L, which is 1.12% (i.e. at least 1 weight %, claim 21) (description, columns 13-14, Example 5, Table 5). 
Regarding claim 61, Srivastava teaches a recombinant yeast host cell of Saccharomyces kluyveri (Saccharomyces sp.) and Saccharomyces cerevisiae (description, column 14, first line). 
Regarding claim 63, Srivastava teaches propagating a transformed strain of yeast, spinning down the cells (i.e. obtaining a propagated yeast host cell), washing the pellet with deionized water and dried to constant weight in an oven (i.e. formulating the propagated yeast host cell into the yeast composition) (description, column 13, Example 5). 
Regarding claim 68, Srivastava further teaches separating the cells from the fermentation medium, washing the cells with water, and spinning them down (description, column 11, Protein Electrophoresis and Immunoblot Analysis). Srivastava teaches that the cell pellet was crushed with glass beads (i.e. lysing the propagated yeast host cell to obtain a lysed recombinant yeast host cell), and mixing with Laemmli buffer (i.e. formulating the lysed recombinant yeast host cell) (description, column 10, Fermentation and Culture conditions). The current specification teaches that in the “formulating step”, the mixture obtained after propagation is modified to provide a yeast composition. The current specification teaches another embodiment where the formulating step comprises substantially isolating the propagated yeast recombinant host cells from the components of the culture medium (specification, 
Regarding claim 77, as discussed above, Srivastava teaches that different transformed strains of S. kluyveri were tested for production of proteinase A (i.e. cell-associated heterologous protein) (description, column 11, Proteinase A Production in Batch Fermentation). Srivastava further identifies Proteinase A as a protease (i.e. heterologous enzyme) (description, column 8, Example 1). 
Regarding claim 78, the specification defines that “substantially isolating/purifying” refers to the removal of the majority of the components of the lysed recombinant yeast host cells from the heterologous proteins and protein same in an isolated/purified form (page 41, lines 14-17). Srivastava teaches that the cells were separated from the fermentation medium, washed with water and spun down, then crushed with glass beads. The crushed cells were resuspended in Laemmli buffer and mixed vigorously for 30 seconds, followed by 30 seconds incubation on ice, and the cycle was repeated several times to ensure the complete release of intracellular proteins. The sample was incubated at 90°C for 5 minutes with subsequent cooling in ice for another 5 minutes before loading to the gel. The proteins were electrophoresed and then electroblotted on nitrocellulose filter (i.e. substantially purifying the heterologous protein from the lysed recombinant yeast host cell) (description, column 11, Protein Electrophoresis and Immunoblot Analysis).  
Regarding claim 82, as stated above, Srivastava teaches that the protein produced is the protease Proteinase A (i.e. heterologous enzyme) (description, column 8, Example 1). 
Thus, the instant noted claims are anticipated by Srivastava et al., and are rejected as being known in the art before the effective filing date of the instant application.   

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., US patent 6,190,883, published on February 20, 2001 (PTO-892) as applied to claims 1, 2, 4, 5, 7, 8, 12-14, 16-18, 20, 21, 61, 63, 68, 77, 78 and 82 above, and further in view of Sanchez (Sanchez et al. (2002) Enzyme and Microbial Technology, 31:895-906).

Regarding claim 15, the phrase “further comprising adding a nitrogen source and/or a phosphorous source to match a growth rate of the recombinant yeast host cell” is interpreted as encompassing a step of replenishing the culture medium with a nitrogen source and/or a phosphorous source to support continued growth because these may be limiting nutrients in the culture medium that can affect growth.
Srivastava teaches adding different concentrations of potassium dihydrogen phosphate (a phosphorus source) or ammonium sulphate (a nitrogen source) and determining the effect of these nutrients on proteinase A production (description, column 12, Examples 2 and 3), but does not describe replenishing the culture medium with these nutrients.
However, Srivastava does describe fermenter operation to include fed batch where a limiting nutrient is added during the fermentation process (see column 8, lines 33-37).
In addition, Sanchez describes the metabolic regulation of fermentation process (abstract). Sanchez teaches that nitrogen is a key nutrient to support microbial growth (page 899, column 1, last paragraph). Sanchez teaches that high nitrogen concentrations can have a negative effect (page 901, column 1, paragraph 1). Sanchez further teaches that phosphorous is commonly a major growth-limiting nutrient (page 901, column 1, paragraph 2). 
It would have been obvious to one of ordinary skill in the art to have replenished the culture medium with a nitrogen source and/or a phosphorous source. One would have been motivated to have done so because these were recognized as necessary nutrients and further limiting nutrients in a fermentation process as described by Sanchez. Accordingly, replenishing the culture medium with these nutrients would have been advantageous because it would have ensured continued growth of the yeast.

Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., US patent 6,190,883, published on February 20, 2001 (PTO-892) as applied to claims 1, 2, 4, 5, 7, 8, 12-14, 16-18, 20, 21, 61, 63, 68, 77, 78 and 82 above, and further in view of Chao et al., US 4218481A, published on August 19, 1980 (PTO-892). 
The teachings of Srivastava are discussed above. 
Regarding claim 69, the current specification teaches that cells can be lysed using autolysis (which can optionally be performed in the presence of additional exogenous enzymes). The current specification further teaches that autolysis can also be accomplished by submitting the propagated recombinant cells to a combination of heat and pH treatment for a specific amount of time. For example, the propagated recombinant cells can be submitted to a temperature of between about 40°C to about 70°C or between about 50°C to about 60°C, and be submitted to a pH between about 4.0 and 8.5 (specification, p. 39, line 34 – p. 40, line 19). 
Srivastava does not teach submitting the propagated recombinant yeast host cell to autolysis.
However, Chao teaches yeast autolysis processes, and more particularly, a method for increasing the efficiency of yeast autolysis by the addition of certain exogeneous enzymes (description, column 1, lines 6-9). Chao teaches that yeast autolysis can be carried out at temperatures ranging from about 30°C to 60°C (description, column 1, lines 32-35). Chao further teaches that autolysis can be achieved through continuous or batchwise addition of certain exogenous enzymes to the autolytic system (description, column 2, lines 63-65). Chao teaches that the efficiency of yeast autolysis can be greatly improved by adding at least one protease enzyme and/or a mixture enzyme containing protease, nuclease, lipase and amylase as a digestive aid. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have lysed the cells of Srivastava with autolysis as taught by Chao, because it would have amounted to a simple substitution of one known lysis method for another. The teachings of 
Regarding claim 70, Srivastava teaches lysing the propagated yeast host cell by crushing with glass beads to obtain a lysed recombinant yeast host cell (description, column 10, Fermentation and Culture Conditions). Srivastava also teaches filtering the culture broth through a filter and washing the deposited cells with distilled water before drying (description, column 10, Dry Weight Determination). Srivastava does not teach conducting drying the lysed recombinant yeast host cell directly after obtaining the lysed recombinant yeast host cell. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry directly after autolysis because this would have advantageously removed the liquid content of the mixture. One would have considered it beneficial to start from a dried product before formulating because one could then control the amount of liquid added into the formulation to determine the concentration of the final yeast product.   

Claims 71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., US patent 6,190,883, published on February 20, 2001 (PTO-892) as applied to claims 1, 2, 4, 5, 7, 8, 12-14, 16-18, 20, 21, 61, 63, 68, 77, 78 and 82 above, and further in view of Gascón et al. (“Purification of the internal invertase of yeast”, Journal of biological chemistry, 1968, vol. 243, issue 7, pp. 1567-1572) (PTO-892).  
The teachings of Srivastava are discussed above. 
Regarding claim 71, the current specification teaches that the cellular wall components comprise the “insoluble fraction” of the lysed recombinant yeast host cell and the other components comprise the “soluble fraction” (specification, p. 40, lines 25-30).  
Srivastava does not explicitly teach that the lysed recombinant yeast host cell comprises a soluble fraction and an insoluble fraction, and the separation of the soluble fraction from the insoluble fraction. However, it is inherent to the lysed recombinant yeast host cells of Srivastava that they would necessarily contain an insoluble fraction comprising the cellular wall components, and a soluble fraction comprising the other components. 
Gascón teaches a method of purification of invertases from yeast. Gascón teaches that a crude extract of lysed yeast was precipitated using solid ammonium sulfate. Gascón further teaches the precipitate, which contained the small invertase was collected in a Sharples centrifuge (p. 1569, 2nd column, Ammonium Sulfate Precipitation and Protamine Sulfate Treatment). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have purified the protein fraction through precipitation, which would separate the soluble fraction from the insoluble fraction, because this is a simple combination of applying a known purification method to a known protein of interest. Each of Srivastava and Gascón are directed towards obtaining protein enzymes of interest. One would have a reasonable expectation of success that using the precipitation methods of Gascón to isolate the Proteinase A of Srivastava would predictably result in purified Proteinase A. 
Regarding claim 72, Srivastava does not explicitly teach submitting the soluble fraction to step d) to provide a yeast extract as the yeast product. 
However, Gascón teaches that the precipitate contained the invertase protein, which can be resuspended and purified (i.e. a yeast extract as a yeast product). (p. 1569, )
. 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al., US patent 6,190,883, published on February 20, 2001 (PTO-892) as applied to claims 1, 2, 4, 5, 7, 8, 12-14, 16-18, 20, 21, 61, 63, 68, 77, 78 and 82 above, and further in view of Duan et al., WO 2016140966, published on September 9, 2016. 
	The teachings of Srivastava are discussed above. 
	
Regarding claim 64, the current specification teaches that after fermentation, the harvested fermentation broth was centrifuged and washed using a laboratory scale separator to prepare yeast cream with a final dry weigh close to 20% (specification, p. 62, lines 6-10).  
Srivastava does not explicitly teach that the yeast composition is a cream yeast. 
However, Duan further teaches that the yeast can be formulated as an enriched yeast formulation, which can be used in various forms such as cream yeast, washed cream yeast, yeast cake, and dry yeast (description, p. 16, paragraph [0095]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formulation of Srivastava to a cream yeast as taught by Duan, because 
	
Conclusion
No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636